DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothermel (3006381).  The reference to Rothermel discloses the recited system for transporting fluids (col 1, lines 16-20 discusses a tube for fluid transfer), the system comprising: a conduit or flow equipment comprising a flow bore (12,13; fig 2 shows a conduit with a bore through the center of the conduit); and an insert (10; fig 1, 4) disposed within the flow bore of the conduit or flow equipment, the insert comprising: an internal structure (11; fig 1, 3, 4), wherein the internal structure comprises a spring or a helically wound coil (figs 1, 3, and 4 show element 11 is a spring or helically wound coil; col 4, lines 18-43), the spring or coil having a spacing between adjacent portions of the spring or coil (figs 1, 3, 4 show the spring or coil 11 has spaces between turns of the helical coil; col 4, lines 43-55); and an erosion or corrosion resistant coating (11a; figs 1, 3, 4 formed of a plastic coating which would be provided to help prevent undesired corroding and wearing effects; col 2, lines 1-28) disposed around the internal structure (figs 1, 3, 4 show the coating 11a surrounds the core helical wire 11), wherein the insert is disposed inside the flow bore (figs 3 and 4 show this) and provides erosion and/or corrosion resistance to the conduit or flow equipment (the coating 11a is provided and has corrosion and erosion resistance and would provide corrosion and erosion resistance to at least the wire 11 and the internal surface of the pipe that the coil is provided in).
With respect to claim 2, the spring is tensioned within the erosion or corrosion resistant coating (col 4, lines 43-55 discusses the spring 11 being  stretched in the axial direction which would put tension on the spring, and such is provided within the erosion and corrosion resistant coating 11a).
With respect to claim 4, the erosion or corrosion resistant coating comprises a polymeric or rubber coating (col 4, lines 18-43 discusses the coating is plastic which would be a polymeric material).
With respect to claim  7, further comprising a mechanical engagement, configured to fit into a corresponding feature of the flow conduit or flow equipment and to hold the insert in place during operation (there is mechanical engagement as in friction and the helical insert being within corrugations in the conduit which are configured to fit into a corresponding feature like the corrugations which would hold the insert in place during operation).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 6, 8, 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothermel in view of Ginaven (2974684).  With respect to claim 3, the internal structure comprises locator holes distributed around an end section of the internal structure (the reference to Rothermel fails to disclose this.  The reference to Ginaven discloses the recited system for transporting corrosive or erosive fluids (col 1, lines 22-44 describes a corrosion and abrasion system of centrifuge cleaners), the system comprising: a flow conduit or flow equipment (1,13; figs 2 and 5) comprising a flow bore (figs 2 and 5 show they have a through bore), an insert (6,7,10 figs 2 and 5) disposed within the flow bore of the flow conduit or flow equipment, the insert comprising: an internal structure (6,10; 6 is a wire mesh, 10 is a metal tapered cone with holes; figs 2, 3, 5, 6), and an erosion or corrosion resistant coating (7 in figs 2 and 4; and inner coating layer not numbered radially inward from 10) disposed around the internal structure; wherein the insert is disposed inside the flow bore and provides erosion and/or corrosion resistance (col 2, lines 69-72; col 3, lines 22-28). With respect to claim 3, the internal structure comprises locator holes distributed around an end section of the internal structure (the reference to Ginaven discloses it is old and known to provide the insert with holes, see fig 6).  It would have been obvious to one skilled in the art to modify the insert of Rothermel by providing locator holes distributed around an end section provided on the internal structure as suggested by Ginaven where such would insure the end of the insert was positively connected to the conduit to insure it keeps the desired position with respect to the pipe.
With respect to claim 6, the insert further comprises at least one tapered section configured to mechanically engage the flow conduit, flow equipment or flow bore and align or restrain movement of the insert (fig 2 shows a lip near 4 and 5 which would keep the insert in place in the bore and not allow movement up or down, and the tight wall is tapered to fit in the tapered wall which would also create restraint mechanically preventing the insert from moving downward; fig 5 shows an additional lip or tab 11 can be provided to prevent motion as well with respect to 13).   The reference to Rothermel at least teaches the insert mechanically engages the inside of the conduit and the corrugations created would align and restrain movement, the reference fails to teach a taper to the insert.  It would have been obvious to one skilled in the art to form the insert with a taper as suggested by Ginaven where such would allow for it to fit in the same manner when such is provided in a tapered wall conduit thereby increasing the usefulness of the insert for other uses such as in taper walled conduits as well.
With respect to claim 8, two or more inserts, wherein the inserts are configured to form a seal along one or more respective interfaces formed between the inserts (Ginaven teaches this is described in col 2, lines 42-53 and structure described in that paragraph is seen in fig 2; where such describes joining several sections of system shown in fig 2 to form a complete system and where each joint is sealed by the interfitting engagement of the next adjacent section).   The reference to Rothermel fails to disclose two or more inserts provided to seal to one another, it would have been obvious to one skilled in the art to modify the insert in Rothermel by providing at least two inserts with structure to form a seal at the interface as suggested by Ginaven where such would permit for longer conduits being able to be provided with inserts and such would insure the interlock to not only form a seal but also insure they stay in place in relation to one another.
With respect to claim 9, the two or more inserts comprise complementary overlapping structures (Ginaven col 2, lines 42-53 describes interfitting  engagement between the end of one section and the next adjacent section where at least the flanges 4,5 would overlap and form the complementary structure by one end interfiting in the next adjacent end).  The reference to Rothermel fails to disclose using two or more inserts with overlapping structures, it would have been obvious to one skilled in the art to modify the inserts in Rothermel by providing at least two inserts with structure to form overlapping structure at the interface as suggested by Ginaven where such would permit for longer conduits being able to be provided with inserts and such would insure the interlock to not only form a seal but also insure they stay in place in relation to one another.
With respect to claim 18, such is a method claim setting forth the method or providing the structure as set forth in claims 1 and 2 above and would meet the claim structure for the same reasons as set forth above, specifically: 
A method for manufacturing an insert for providing corrosion and erosion resistance to flow equipment, the method comprising: disposing a helical structural component within an annular cavity of an injection molding apparatus (the reference to Rothermel is not specific on injection molding the coating; Ginaven provides the coating which is known in the art to be provided by some sort of molding process including injection molding; col 2, line 53 to col 3, line 28 discusses molding); stretching and loading the helical structural component in tension to achieve a desired spacing and rigidity of the helical structural component (Rothermel teaches stretching the spring as set forth above); injecting a polymeric or rubber coating into the annular cavity; and solidifying the polymeric or rubber coating to form an insert comprising the tensioned helical structure within the solidified polymeric or rubber coating (taught by Ginaven, col 2 line 53 to col 3 line 28).
It would have been obvious to one skilled in the art to modify the method to make the insert in Rothermel by injection molding to provide the coating around the insert as suggested by Ginaven to provide a known method to provide polymeric coatings to insert members and such would insure the coating was evenly distributed and completely coats the helical spring member thereby preventing failure of the device.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothermel in view of Burkhalter (EP 1624273).  The reference to Rothermel discloses all of the recited structure with the exception of using a specific type of polymeric coating such as epoxy. The reference to Burkhalter discloses the recited system for transporting corrosive or erosive fluids (see PCT if further description is needed; fig 5; erosion/corrosion [0002; 0004]), the system comprising: a flow conduit or flow equipment (18 is a fluid conduit, see fig 5; or a manifold such as seen in figs 1-3 which is flow equipment) comprising a flow bore (fig 5 shows a through bore near 34,36), one or more inserts (28, fig 5) disposed within the flow bore of the flow conduit 18 or flow equipment, the insert(s) comprising: an internal structure (28; fig 5), and an erosion or corrosion resistant coating ([0020] describes a coating provided) disposed around the internal structure; wherein the insert(s) is disposed inside the flow bore and provides erosion and/or corrosion resistance (seen in fig 5; [0002-0004] describe the need for coatings to prevent corrosion).  
 As set forth above Burkhalter teaches coatings used on inserts which can be polymeric material such as epoxy is known.  It would have been obvious to one skilled in the art to modify the insert in Rothermel by providing a specific type of polymeric corrosion/erosion prevention coating to the insert such as epoxy, as suggested by Burkhalter where such is a known type of erosion/corrosion prevention polymer coating used on metal inserts which would have expected results that would provide adequate erosion and corrosion protection  to the metal insert thereby helping prevent premature failure of the insert, and by providing additional applications for such an insert would increase its usefulness and value to the market when such has other potential uses.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothermel in view of Ishikawa (6158474).  The reference to Rothermel discloses all of the recited structure with the exception of using an insert in a tee, pup joint, cross, or y splitter.   The reference to Ishikawa discloses it is old and well known in the art to provide an insert 1 formed of internal structure 2, and rubber coating 3 (see fig 1, such is rust resistant as set forth in the title and would make such corrosion resistant, and where such an insert is provided in a tee joint area between a main pipe 10 and a tee branch formed by 14 (see fig 2).  It would have been obvious to one skilled in the art to modify the insert of Rothermel to be provided in other types of pipes including to prevent corroding at the junction of a tee joint as suggested by Ishikawa, by providing additional applications for such an insert would increase its usefulness and value to the market when such has other potential uses.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothermel in view of Campbell (6543811).  The reference to Rothermel discloses all of the recited structure with the exception of using such an insert in a valve by providing an insert in an inlet bore, and an outlet bore and creating a dynamic seal with the flow control member of the valve.  The reference to Campbell discloses that it is old and well known in the art to provide pipe assembly such as flanges 30 of a pipe system (fig 4) which can be provided with an insert 36 (fig 4) to help prevent erosion and corrosion (col 6, lines 40-46) due to the materials they are made from, that such can also be seen as 40 in figure 9 and 42 in figure 13 which is a valve system, where in figure 13 there are liners provided at least at an outlet near 42e portion of 30, and another insert 44 (seen near 44g of fig 13) is upstream so at an inlet, and a moving valve member 44c at least makes a dynamic seal with the insert 44/44g.  It would have been obvious to one skilled in the art to modify the insert of Rothermel to be designed for use with a valve system, where more than one insert can be provided in an inlet and outlet of the valve system, and that such can at least have a dynamic seal with the insert (where both inserts are designed similarly and therefore would be at least configured for dynamic seal since at least one is capable of a dynamic seal with the flow control member 44c as taught by Campbell, and being similarly configured both inserts would be capable of being configured for the same type of dynamic seal where the claims only require configuring and not actual function) as suggested by Campbell, by providing additional applications for such an insert would increase its usefulness and value to the market when such has other potential uses.

Allowable Subject Matter
Claims 12-17 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed April 8, 2022 have been fully considered but they are not persuasive. The arguments directed to the claims 3, 5-6, 8-11, and 18 are essentially moot since they are all based upon a different base reference that is new and therefore the arguments do not apply to this new reference thereby rendering them moot, and since there are no arguments presented as to why any of the references do not meet modifying limitations for the new base reference such are also considered moot as well.  All of the arguments are directed to the new claim language not being taught by the previously presented references, however, this amended structure is taught by the new reference used in the rejection above, and since there is no arguments as to how this new reference fails to meet the new claim language such is moot as well.  There are no other arguments other than the argument the prior art previously of record failed to teach the new amended claim limitation but such is moot in light of the new reference and rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Shimamura, Parker, and Cooper disclosing state of the art helical inserts provided in conduits where the helical winds are spaced apart.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH